DETAILED ACTION
In the Final Rejection mailed 2/18/2022, claims 1-14 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/1/2022 has been entered.
Response to Amendment
The amendment to the claims filed 4/1/2022 has been entered:
Claims 1-14 are active.
Response to Arguments
Applicant's arguments filed 4/1/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Tomczak fails to teach or suggest the limitation that at least a portion of the one or more external channels is defined in part by the first portion of the interior horizontal wall of the suppressor body since Fig. 3 of Tomczak shows that the entire bottom of the primary expansion chamber is open to accommodate the relatively high flow of propellant gas entering path C, the examiner respectfully disagrees. As shown in Figs. 3-4, at least a portion of the interior horizontal wall of the suppressor body is shown to be positioned to the rear of the opening through which the gas enters path C and therefore, at least a portion of the one or more external channels is defined in part by the first portion of the interior horizontal wall of the suppressor body, as claimed.
Claim Objections
Claim 7 is objected to because of the following informalities: Claim 7 appears to have been amended but fails to include any markings to show the changes. Specifically, the phrase “interior walls” was previously recited after “a second portion of the” in line 3. Additionally, the status identifier of claim 7 is indicated to be “previously presented”, despite changes to the claim being present. See MPEP § 714. For examination, it was assumed that applicant intended to claim “The firearm suppressor of claim 1, further comprising a secondary expansion chamber defined by a second baffle of the plurality of baffles adjacent the first baffle, a third baffle of the plurality of baffles adjacent the second baffle, and a second portion of the interior horizontal wall of the suppressor body, wherein the second baffle comprises a gas port that interfaces with the secondary expansion chamber.” Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomczak (US 2018/0313626), herein referenced ‘Tomczak’.
Regarding claim 1, Tomczak discloses a firearm suppressor (Figs. 3-6), comprising: 
a suppressor body (310, 410) having a muzzle attachment portion (300; par. 18) and an interior horizontal wall (Figs. 3-4); 
one or more external channels (Fig. 3; channel within casing 340 through which gases exit along path C) disposed around an outer surface (Figs. 3 and 6) of the suppressor body, each of the one or more external channels having a hollow center (Fig. 3), a proximal end (Fig. 3; right side of external channel), and a distal end (Fig. 3; left side of external channel); 
a plurality of baffles (330) arranged within the suppressor body (Fig. 3); and
a primary expansion chamber (Fig. 3) defined at least in part by a first baffle (330A) of the plurality of baffles and a first portion of the interior horizontal wall of the suppressor body (Fig. 3);
wherein each said proximal end of the one or more external channels comprises a gas port (Fig. 3; opening in primary expansion chamber through which gases travel along path C) that interfaces with the primary expansion chamber (Fig. 3); 
wherein each said distal end of the one or more external channels comprises an opening (430) configured to permit gas to exit the suppressor body during use (Figs. 3 and 6; par. 19); and
wherein at least a portion of the one or more external channels is defined in part by the first portion of the interior horizontal wall of the suppressor body (Figs. 3-4).
Regarding claim 2, Tomczak discloses wherein the plurality of baffles comprises flat baffles, flat angled baffles, conical baffles, or a combination thereof (Figs. 3-4; par. 18).
Regarding claim 3, Tomczak discloses wherein the one or more external channels extend in a longitudinal direction of the suppressor body (Figs. 3 and 6).
Regarding claim 6, Tomczak discloses wherein each said gas port extends from the interior horizontal wall of the primary expansion chamber at an angle of about 30 degrees to about 150 degrees (Figs. 3-4).
Regarding claim 7, Tomczak discloses a secondary expansion chamber (Figs. 3-4) defined by a second baffle (330B) adjacent the first baffle, a third baffle (330C) adjacent the second baffle, and a second portion of the interior horizontal wall of the suppressor body (Fig. 3), wherein the second baffle comprises a gas port (Figs. 3-4; aligned with hole 320) that interfaces with the secondary expansion chamber (Figs. 3-4).
Regarding claim 8, Tomczak discloses wherein the gas port of the second baffle is configured to interface with a central portion of the primary expansion chamber (Figs. 3-4).
Regarding claim 9, Tomczak discloses a diverter (350) formed on the interior horizontal wall and positioned within at least one of the one or more external channels (Figs. 3 and 5) and configured to direct the gas toward a rear of the suppressor body (Figs. 3 and 5; par. 18).
Regarding claim 10, Tomczak discloses wherein each said proximal end of the one or more external channels is set back from a rear of the suppressor body (Figs. 3 and 5; a barrier is shown between the proximal end of the external channel within casing 340 and the proximal end of the suppressor 310, 410).
Regarding claim 12, Tomczak discloses a firearm (par. 18), comprising the firearm suppressor of claim 1 (as described above).
Regarding claim 13, Tomczak discloses wherein a proximal end of the primary expansion chamber is directly adjacent the muzzle attachment portion (Fig. 3; par. 18).
Regarding claim 14, Tomczak discloses wherein each said gas port at each said proximal end of the one or more external channels directly interfaces with the primary expansion chamber (Figs. 3-4).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tomczak (US 2018/0313626) as applied to claim 1 above, and further in view of Dorne et al. (US 9933224), herein referenced ‘Dorne’.
Regarding claims 4 and 11, Tomczak does not expressly teach wherein the distal end of each of the one or more external channels is set back from a distal end of the firearm suppressor.
Dorne (US 9933224) teaches at least a suppressor (100) comprising a body (components 2, 4, and 5; Fig. 2B and 3), a muzzle attachment portion (1), one or more external channels (Figs. 2B and 2C; between tube 10 and components 2, 4, and 5), a primary expansion chamber (Fig. 2B, inner portion of tube 2), and a gas port (Fig. 2B; spiral opening in tube 2), wherein the distal end of the one or more external channels is set back from a distal end of the firearm suppressor (Figs. 2B and 8B; the channel between tube 10 and components 2, 4, and 5 extends as far as the inner surface of end cap 6, at which point openings 6b direct the gas from the channel outward).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the distal end of the one or more external channels of Tomczak to be set back from a distal end of the firearm suppressor as taught by Dorne for the purpose of “allowing dispersion of heat and gas during use of the silencer” (Dorne; col. 7 line 28).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tomczak (US 2018/0313626) as applied to claim 1 above, and further in view of Klett et al. (US 10753699), herein referenced ‘Klett’.
Regarding claim 5, Tomczak does not expressly teach wherein the suppressor is configured to reduce a report of a fired projectile to be within a range of about 120 to 150 dB.
Klett teaches a firearm suppressor (10) configured to reduce the report of a fired projectile to be near 140 dB (col. 6 lines 14-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the suppressor of Tomczak to reduce the report of a fired projectile to be near 140 dB as taught by Klett since 140 dB is the target sound level for suppressors deemed hearing safe by ARDEC (Klett; col. 6 lines 14-17).
Additionally, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ2d 1647 (1987). It has also been held that, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion
Claims 1-14 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641